DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-30 are pending in this application.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Philp W. Harris on 06/09/2022.
The application has been amended as follows: 
Listing of Claims:	

1.	(Previously Presented) A method for wireless communication at a user equipment (UE), comprising:
estimating a frequency error associated with communications between the UE and an upstream network node of a non-terrestrial network;
determining an initial uplink frequency based at least in part on the frequency error and a target frequency for a first uplink signal associated with reducing interference;
transmitting, based at least in part on the initial uplink frequency, the first uplink signal to the upstream network node;
receiving an indication of an uplink frequency correction in response to the transmitted first uplink signal;
determining a corrected uplink frequency based at least in part on the initial uplink frequency and the received indication of the uplink frequency correction; and
transmitting, based at least in part on the corrected uplink frequency, a second uplink signal to the upstream network node.
2.	(Previously Presented) The method of claim 1, wherein:
transmitting the first uplink signal comprises transmitting a random access preamble; and
receiving the indication of the uplink frequency correction comprises receiving a response to the transmitted random access preamble, the response comprising the indication of the uplink frequency correction.
3.	(Previously Presented) The method of claim 1, wherein the first uplink signal comprises a sounding reference signal.
4.	(Original) The method of claim 1, wherein receiving the indication of the uplink frequency correction comprises receiving a media access control (MAC) control element comprising the indication of the uplink frequency correction.
5.	(Original) The method of claim 4, further comprising receiving a data transmission, the received MAC control element associated with the data transmission.
6.	(Original) The method of claim 1, wherein the indication of the uplink frequency correction is received in downlink control information.
7.	(Original) The method of claim 6, wherein the received downlink control information further comprises an uplink grant for the UE, the second uplink signal transmitted based at least in part on the uplink grant and the corrected uplink frequency.
8.	(Original) The method of claim 1, wherein receiving the indication of the uplink frequency correction comprises receiving a group uplink frequency correction command in downlink control information for a group of UEs.
9.	(Currently Amended) The method of claim 1, 
wherein the transmitted first uplink signal comprises a random access preamble.
10.	(Original) The method of claim 9, wherein estimating the frequency error comprises:
determining a relative speed between the upstream network node and the UE;
identifying a Doppler shift associated with the determined relative speed; and
estimating the frequency error based at least in part on the identified Doppler shift.
11.	(Original) The method of claim 1, wherein:
uplink transmissions, including the first uplink signal and the second uplink signal, are transmitted by the UE on at least one of a first set of carrier frequencies; and
downlink transmissions, including the indication of the uplink frequency correction, are received by the UE on at least one of a second set of carrier frequencies different from the first set of carrier frequencies.
12.	(Currently Amended) A method for wireless communication at an upstream network node of a non-terrestrial network, comprising:
receiving a first uplink signal from a user equipment (UE) at a first frequency different than an expected frequency for uplink transmissions, wherein the first frequency is based at least in part on a frequency error and a target frequency associated with reducing interference;
determining an uplink frequency correction for the UE to transmit a second uplink signal based at least in part on the received first uplink signal and based at least in part on one or both of a location of the UE or a trajectory of the upstream network node; [[and]]
transmitting an indication of the uplink frequency correction to the UE; and
receiving, based at least in part on the indication of the uplink frequency correction, the second uplink signal.
13.	(Previously Presented) The method of claim 12, further comprising receiving, in response to the transmitted indication of the uplink frequency correction, the second uplink signal from the UE at the expected frequency.
14.	(Original) The method of claim 12, wherein:
receiving the first uplink signal comprises receiving a random access preamble; and
transmitting the indication of the uplink frequency correction comprises transmitting a response to the received random access preamble, the response comprising the indication of the uplink frequency correction.
15.	(Previously Presented) The method of claim 12, wherein the first uplink signal comprises a sounding reference signal.
16.	(Original) The method of claim 12, wherein transmitting the indication of the uplink frequency correction comprises transmitting a media access control (MAC) control element comprising the indication of the uplink frequency correction.
17.	(Original) The method of claim 16, further comprising transmitting the MAC control element with an associated data signal.
18.	(Original) The method of claim 12, wherein the indication of the uplink frequency correction is transmitted in downlink control information.
19.	(Original) The method of claim 18, wherein the transmitted downlink control information further comprises an uplink grant for the UE.
20.	(Original) The method of claim 18, wherein the indication of the uplink frequency correction is a group uplink frequency correction command, and the downlink control information is for a group of UEs.
21.	(Original) The method of claim 12, wherein determining the uplink frequency correction for the UE comprises determining a difference in frequency between the first frequency and the expected frequency, wherein the uplink frequency correction comprises the difference in frequency.
22.	(Previously Presented) The method of claim 12, wherein determining the uplink frequency correction for the UE comprises:
estimating a relative speed between the UE and the upstream network node;
identifying a Doppler shift associated with the estimated relative speed; and
determining the uplink frequency correction based at least in part on the expected frequency and the identified Doppler shift.
23.	(Original) The method of claim 12, wherein:
the uplink transmissions, including the first uplink signal, are received on at least one of a first set of carrier frequencies; and
downlink transmissions, including the indication of the uplink frequency correction, are transmitted on at least one of a second set of carrier frequencies different from the first set of carrier frequencies.
24.	(Previously Presented) An apparatus for wireless communication at a user equipment (UE), comprising:
a processor,
memory in electronic communication with the processor; and
instructions stored in the memory and executable by the processor to cause the apparatus to:
estimate a frequency error associated with communications between the UE and an upstream network node of a non-terrestrial network;
determine an initial uplink frequency based at least in part on the frequency error and a target frequency for a first uplink signal associated with reducing interference;
transmit, based at least in part on the initial uplink frequency, the first uplink signal to the upstream network node;
receive an indication of an uplink frequency correction in response to the transmitted first uplink signal;
determine a corrected uplink frequency based at least in part on the initial uplink frequency and the received indication of the uplink frequency correction; and
transmit, based at least in part on the corrected uplink frequency, a second uplink signal to the upstream network node.
25.	(Original) The apparatus of claim 24, wherein:
the instructions to transmit the first uplink signal are executable by the processor to cause the apparatus to transmit a random access preamble; and
the instructions to receive the indication of the uplink frequency correction are executable by the processor to cause the apparatus to receive a response to the transmitted preamble, the response comprising the indication of the uplink frequency correction.
26.	(Previously Presented) The apparatus of claim 24, wherein the first uplink signal comprises a sounding reference signal.
27.	(Previously Presented) The apparatus of claim 24, wherein the instructions are further executable by the processor to cause the apparatus to:
estimate, by the UE for a random access preamble, a frequency error associated with communications between the UE and the upstream network node;
identify the target frequency for the random access preamble; and
determine the initial uplink frequency based at least in part on the target frequency and the estimated frequency error, wherein the transmitted first uplink signal comprises the random access preamble.
28.	(Currently Amended) An apparatus for wireless communication at an upstream network node of a non-terrestrial network, comprising:
a processor,
memory in electronic communication with the processor; and
instructions stored in the memory and executable by the processor to cause the apparatus to:
receive a first uplink signal from a user equipment (UE) at a first frequency different than an expected frequency for uplink transmissions, wherein the first frequency is based at least in part on a frequency error and a target frequency associated with reducing interference;
determine an uplink frequency correction for the UE to transmit a second uplink signal based at least in part on the received first uplink signal and based at least in part on one or both of a location of the UE or a trajectory of the upstream network node; [[and]]
transmit an indication of the uplink frequency correction to the UE; and
receive, based at least in part on the indication of the uplink frequency correction, the second uplink signal.
29.	(Previously Presented) The apparatus of claim 28, wherein the instructions are further executable by the processor to cause the apparatus to receive, in response to the transmitted indication of the uplink frequency correction, the second uplink signal from the UE at the expected frequency.
30.	(Original) The apparatus of claim 28, wherein:
the instructions to receive the first uplink signal are executable by the processor to cause the apparatus to receive a random access preamble; and
the instructions to transmit the indication of the uplink frequency correction are executable by the processor to cause the apparatus to transmit a response to the received random access preamble, the response comprising the indication of the uplink frequency correction.

Response to Arguments
Applicant’s arguments, see Pages 8-15, filed 05/17/2022, with respect to Claims 1-30 with respective to “estimating a frequency error associated with communications between the UE and an upstream network node of a non-terrestrial network; determining an initial uplink frequency based at least in part on the frequency error and a target frequency for a first uplink signal associated with reducing interference” have been fully considered and are persuasive. The rejections of claims 1-30 has been withdrawn. 
Allowable Subject Matter
Claims 1-30 are allowed.
The following is an examiner’s statement of reason for allowance: 
Applicants remarks submitted have been fully considered and have been found to be persuasive. An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims. The closest prior art fund, which previously cited, is as follows: 
Lin et al. (US 2019/0222302 A1), which directed to Systems and methods relating to correction of a Doppler/frequency offset in a wireless communication system are disclosed. In some embodiments, a method of operation of a node comprises estimating a Doppler/frequency offset for a wireless device based on an uplink signal received from the wireless device and providing a frequency adjustment to the wireless device that corrects for the Doppler/frequency offset. In this manner, the Doppler /frequency offset for a wireless device is determined and corrected; 
Shan et al. (US 2019/0219667 A1), which direct to a method of implementing spread spectrum techniques in an automotive radar with wireless communication capabilities enables an anti-jammer radar capable of overcoming channel noise. The method is provided with a MIMO radar and at least one base station. The MIMO radar transmits the initial uplink signal and receives an ambient signal containing a reflected uplink signal and the downlink signal. The initial uplink signal is encrypted to overcome channel noise and jamming signals. The downlink signal is used to establish wireless communication between the base station and the MIMO radar. As such, the downlink signal is filtered and processed from the ambient signal. Similarly, the reflected downlink signal is also filtered from the ambient signal. Finally, the MIMO radar decrypts the reflected uplink signal to detect a plurality of targets and derive spatial positioning data for each target;
Li et al. (US 9326262 B2), which direct methods and systems for correction of frequency errors in multi-carrier communication systems. The composite frequency error associated with the downlink signals are used to infer or derive the composite frequency error associated with the uplink signals, which are used to pre-compensate the uplink signals. Special signal components are transmitted by multiple base stations to facilitate frequency-error estimation and other system control functionalities at a mobile device. The mobile device carries out temporal, spatial, or spatial-temporal processing of the composite frequency errors associated with one or more base stations to determine the clock frequency error and the Doppler shift with respect to its serving base station.
None of these references, take alone or in combination, teaches the claims as, “estimating a frequency error associated with communications between the UE and an upstream network node of a non-terrestrial network; determining an initial uplink frequency based at least in part on the frequency error and a target frequency for a first uplink signal associated with reducing interference” in conjunction with other limitation recited in the claims, and thus the claims are allowed over the prior art of record. 
Any comments considered necessary by the applicant must be submitted no later than the payment issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reason of Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUANG W LI whose telephone number is (571)270-1897. The examiner can normally be reached Monday - Thursday 7AM-5PMET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571) 272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GUANG W. LI
Primary Examiner
Art Unit 2478

June 13, 2022
/GUANG W LI/Primary Examiner, Art Unit 2478                                                                                                                                                                                                        ca